         Case 1:18-cr-00420-DKC Document 161 Filed 08/06/20 Page 1 of 3


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                      :
UNITED STATES OF AMERICA
                                      :

     v.                               :   Criminal No. DKC 18-0420-3

                                      :
TRAVIS WILSON
                                      :

                       MEMORANDUM OPINION AND ORDER

     Mr. Wilson filed a motion for compassionate release, that

was mailed on June 25, and received on July 2, 2020.             ECF No. 154.

He is currently serving a 48-month sentence as a result of his

conviction for distribution of a controlled substance at FCI

Schuylkill in Pennsylvania.          According to the BOP website, his

current projected release date is July 14, 2021. For the following

reasons, the motion for compassionate release will be denied,

without prejudice to renewal.

     Ordinarily,        “[t]he   court    may     not   modify   a   term   of

imprisonment once it has been imposed.”                 18 U.S.C. § 3582(c)

(2018).      This general rule is subject to certain exceptions,

including the compassionate release provision, which allows the

Bureau of Prisons (“BOP”) to seek a modification of a prisoner’s

sentence.     See id. § 3582(c)(1)(A).          Under the First Step Act of

2018, the compassionate release provision was modified to allow

prisoners also to seek a sentencing reduction directly from the

Court.     The provision now provides, in relevant part, that:
      Case 1:18-cr-00420-DKC Document 161 Filed 08/06/20 Page 2 of 3


           The court may not modify a term of imprisonment
     once it has been imposed except that:

             (1) in any case that—

           (A) the court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant after
     the defendant has fully exhausted all administrative
     rights to appeal a failure of the Bureau of Prisons to
     bring a motion on the defendant’s behalf or the lapse of
     30 days from the receipt of such request by the warden
     of the defendant’s facility, whichever is earlier, may
     reduce the term of imprisonment (and may impose a term
     of probation or supervised release with or without
     conditions that does not exceed the unserved portion of
     the original term of imprisonment), after considering
     the factors set forth in section 3553(a) to the extent
     that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant
     such a reduction;

                           *       *      *

     and that such a reduction is consistent with applicable
     policy statements issued by the Sentencing Commission[.]

     The requirement to exhaust administrative remedies requires,

first, that the prisoner direct a request to the warden to bring

a motion on his behalf.        Whether a question of subject matter

jurisdictional    or   mandatory       claims   processing,   it   must   be

satisfied.    See, United States v. Alam, 960 F.3d 831, 832-35 (6th

Cir. 2020).      If Mr. Wilson made a request to the warden, the

contents are not before the court.            Accordingly, the motion for

compassionate release will be DENIED without prejudice for failure

to demonstrate administrative exhaustion.           If Mr. Wilson files a

new motion, he would be well advised that it must contain evidence

to establish the exhaustion of administrative remedies available

                                          2
      Case 1:18-cr-00420-DKC Document 161 Filed 08/06/20 Page 3 of 3


through the Bureau of Prisons, as well as circumstances that he

asserts    constitute    extraordinary       and    compelling    reasons   for

release.

     Accordingly,       the   Mr.   Wilson’s       motion   for   compassionate

release (ECF No. 154) BE, and the same hereby IS, DENIED.



August 6, 2020                                /s/
                                    DEBORAH K. CHASANOW
                                    United States District Judge




                                         3
